Stephens, J.
1. The transferee of a promissory note before maturity is presumably a holder in due course. Civil Code (1910), § 4288.
2. A failure to charge upon the burden of proof, in the absence of a request, is not error. Central of Ga. Ry. Co. v. Manchester Mfg. Co., 6 Ga. App. 254 (64 S. E. 1128); Brooks v. Griffin, 10 Ga. App. 497 (5) (73 S. E. 752).
*254Decided August 20, 1925.
C. J. Lester, for plaintiff in error.
Claude Christopher, contra.
3. In a suit upon a promissory note, by the transferee thereof, where none of the defenses mentioned in section 4286 of the Civil Code (1910) as being good against a transferee in due course is relied upon, it is not error to fail to give in charge to the jury this code section or the substance thereof.
4. The verdict found for the plaintiff was authorized.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.